DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emoto U.S. PGPUB No. 2002/0000029.

Regarding claim 1, Emoto discloses a system, comprising: a stage 3 configured to secure a wafer 2; a chamber 1 configured to house the stage 3 and wherein the chamber 1 is configured to operate in a vacuum environment (“vacuum chamber” [0035]); and a tube (“pipe” [Abstract]) provided within the chamber 1 and configured to transfer fluid between the stage 3 and outside of the chamber (as illustrated in figure 1), wherein the tube comprises: a first tubular layer 7 of first material, wherein the first material is a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 of second material, wherein the second material is configured to reduce permeation of fluid or gas through the tube (“The first embodiment suppresses degassing or gas permeation by airtightly covering the outsides of the pipes 7 with a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation from the resin pipes 7 on the internal atmosphere of the vacuum chamber 1” [0045]).
The first layer 7 is tubular (as illustrated in figure 3), is flexible (“pipes 7 are flexible resin pipes” [0043]) and is a polymer (“polyolefin resin pipe” [0048]); where Thornton et al. U.S. PGPUB No. 2014/0011717 evinces that polyolefin is a specific example of a polymer (see claim 23).

Regarding claim 4, Emoto illustrates in figure 3 that the second tubular layer 8 coats the first tubular layer 7 (“FIG. 3 is a view showing a pipe structure when a single resin pipe is airtightly covered with a thin fluoroplastic pipe in the first embodiment” [0021]).

Regarding claim 13, Emoto discloses that the second material 8 is a polyimide polymer (“The outer pipe 8 is further formed into a bellows structure or coil shape. The thickness of the outer pipe 8 is about 10 µm to 100 µm at which a flexibility necessary for alignment can be ensured and the outer pipe 8 can attain a sufficient strength. Another example of the resin almost free from degassing is a polyimide resin” [0048]).

Regarding claim 14, Emoto discloses that the second material 8 is a polyimide polymer (“The outer pipe 8 is further formed into a bellows structure or coil shape. The thickness of the outer pipe 8 is about 10 µm to 100 µm at which a flexibility necessary for alignment can be ensured and the outer pipe 8 can attain a sufficient strength. Another example of the resin almost free from degassing is a polyimide resin” [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Takagi et al. U.S. Patent No. 4,347,204.

Regarding claim 2, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the flexible polymer comprises polytetrafluoroethylene (PTFE).
Takagi discloses a flexible tube for transferring fluids, wherein the flexible tube may be formed of a polyolefin resin [col. 2; line 61] but may be substituted with “polytetrafluoroethylene (PTFE)” [col. 2; line 63].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Takagi in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Nokkentved et al. U.S. PGPUB No. 2015/0059904.

Regarding claim 3, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the flexible polymer comprises polyethylene terephthalate (PET).
Nokkentved discloses a flexible tube for transferring fluids, wherein the flexible tube may be formed of a resin impregnated with PET (“The unbonded flexible pipe of claim 55, wherein the tape(s) is/are woven tapes comprising woven yarns and/or strands impregnated with a thermoplastic resin, selected from… thermoplastic polyester (PET)” [claim 62]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Nokkentved in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Sano U.S. PGPUB No. 2010/0233400.

Regarding claim 5, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is diamond-like-carbon.
Sano discloses “a liquid supplying tube in which a film of diamond-like carbon (DLC) having a high air permeation resistance is formed on an inner face” [0012]. Sano discloses that the tube retains “flexibility” [Abstract].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Sano in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Ernst U.S. Patent No. 4,478,275.

Regarding claim 6, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal-oxide comprising aluminum oxide.
Ernst discloses a pipe conduit for transferring fluids, wherein the pipe includes a coating of “aluminum oxide to prevent hydrogen permeation into the heat pipe casing” [Abstract] but where the coating retains flexibility (“The first coating has the unique and necessary characteristic of being somewhat flexible” [col. 2; lines 32-33]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Ernst in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Regarding claim 7, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal-oxide comprising aluminum oxide.
Ernst discloses a pipe conduit for transferring fluids, wherein the pipe includes a coating of “aluminum oxide to prevent hydrogen permeation into the heat pipe casing” [Abstract] but where the coating retains flexibility (“The first coating has the unique and necessary characteristic of being somewhat flexible” [col. 2; lines 32-33]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Ernst in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Murray U.S. PGPUB No. 2014/0174035.

Regarding claim 8, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal comprising aluminum.
Murray discloses flexible tube for fluid transfer, wherein “the flexible tube package includes laminating a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene to form a pouch panel” [0009].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Murray in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Regarding claim 9, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal comprising aluminum.
Murray discloses flexible tube for fluid transfer, wherein “the flexible tube package includes laminating a layer of polyethylene terephthalate, a layer of aluminum, a layer of nylon, and a layer of polyethylene to form a pouch panel” [0009].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Murray in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Kan et al. U.S. PGPUB No. 2016/0076675.

Regarding claim 8, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal comprising aluminum.
Kan discloses flexible tube for fluid transfer (“the present techniques relate to disposing a layer of corrosion resistant alloy (CRA) within a flexible pipe to inhibit the diffusion of corrosive materials and water from internal or external sources into an annular region of the flexible pipe” [0002]), comprising a layer of corrosion resistant allow which is chromium (“the layer of corrosion resistant alloy 102 may include steel and alloys of steel, such as a high-chromium (Cr) content steel (e.g., 10%-30% Cr)” [0032]), wherein (“the layer of corrosion resistant alloy 102 can provide a non-permeable layer to inhibit the diffusion of corrosive materials through the inner sheath layer 106 into the annular region 120 of the flexible pipe 400” [0050]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Kan in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Regarding claim 10, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a metal comprising aluminum.
Kan discloses flexible tube for fluid transfer (“the present techniques relate to disposing a layer of corrosion resistant alloy (CRA) within a flexible pipe to inhibit the diffusion of corrosive materials and water from internal or external sources into an annular region of the flexible pipe” [0002]), comprising a layer of corrosion resistant allow which is chromium (“the layer of corrosion resistant alloy 102 may include steel and alloys of steel, such as a high-chromium (Cr) content steel (e.g., 10%-30% Cr)” [0032]), wherein (“the layer of corrosion resistant alloy 102 can provide a non-permeable layer to inhibit the diffusion of corrosive materials through the inner sheath layer 106 into the annular region 120 of the flexible pipe 400” [0050]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Kan in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto U.S. PGPUB No. 2002/0000029 in view of Weikart et al. U.S. PGPUB No. 2015/0335823.

Regarding claim 11, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a semi-metal-oxide comprising silicon oxide.
Weikart discloses flexible tube for fluid transfer (As an optional feature of any of the foregoing embodiments the vessel wall can be sufficiently flexible to be flexed at least once at 20° C [0203]), comprising a layer that reduces permeation of fluid, wherein the layer comprises silicon oxide (“Experiments were constructed to determine more optimal PECVD process conditions for reducing oxygen transmission rate or increasing the barrier improvement factor (BIF) of the syringes. The process was used to deposit a single silicon oxide (SiOx) coating or layer on each syringe at varying process parameters” [0722]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Weikart in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Regarding claim 12, Emoto discloses the claimed invention except that while Emoto discloses a first tubular layer 7 made of a flexible polymer (“pipes 7 are flexible resin pipes” [0043]); and a second tubular layer 8 made of a material configured to reduce permeation of fluid (“a thin fluoroplastic pipe 8 so as to prevent the influence of degassing or gas permeation” [0045]), there is no explicit disclosure that the second material is a semi-metal-oxide comprising silicon oxide.
Weikart discloses flexible tube for fluid transfer (As an optional feature of any of the foregoing embodiments the vessel wall can be sufficiently flexible to be flexed at least once at 20° C [0203]), comprising a layer that reduces permeation of fluid, wherein the layer comprises silicon oxide (“Experiments were constructed to determine more optimal PECVD process conditions for reducing oxygen transmission rate or increasing the barrier improvement factor (BIF) of the syringes. The process was used to deposit a single silicon oxide (SiOx) coating or layer on each syringe at varying process parameters” [0722]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Emoto with Weikart in order to optimize the materials of the tube so as select additional and/or alternative materials which are configured to retain flexibility while preventing permeation of fluid through the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881